REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4-10, 12-13 and 16-20 are allowed.
Claims 1, 10, 16 and 20 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose transmit the encrypted transmission data to another industrial machine; receive encrypted reception data from the another industrial machine; and decrypt the encrypted reception data, wherein the communication system further comprises circuitry 
configured to perform setting relating to encrypted communication for each combination of industrial machines configured to perform communication based on a model of the industrial machines included in each combination of industrial machines.
It is noted that the closest prior art, Alkhabbaz et al. (US 20190356759, Nov. 21, 2019) shows perform operations including receiving an internet protocol (IP) packet via a first synchronous multi-application programming interface ( API) running on a first computer, dividing the IP packet into a command portion and a data portion, also see par(0003), in the oil and gas industry that is used to facilitate, monitor, and control the distribution of products and manage critical processes in a bulk terminal.
However, Alkhabbaz et al. fails to disclose or render obvious the above underlined limitations as claimed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Fri 8.a.m to 5.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464